Case: 12-3213    Document: 5     Page: 1   Filed: 10/19/2012




          NOTE: This order is nonprecedential.

  mtniteb ~tates QCourt of §ppeaIs
       for tbe jfeberaI QCircuit

                KENNETH SWINGER,
                    Petitioner,

                            v.
           DEPARTMENT OF THE ARMY,
                  Respondent.


                       2012-3213


   Petition for review of the Merit Systems Protection
Board in case no. AT0752110607-I-1.


                     ON MOTION


                       ORDER

   Kenneth Swinger moves for leave to proceed in forma
paupens.

   Upon consideration thereof,

   IT Is ORDERED THAT:

   The motion is granted.
Case: 12-3213   Document: 5   Page: 2   Filed: 10/19/2012




KENNETH SWINGER v. ARMY                              2
                               FOR THE COURT


                               /s/ Jan Horbaly
                               Jan Horbaly
                               Clerk

s24